DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Remarks, Amendments
Applicant is thanked for the response filed August 1, 2022 in response to the Non Final Office Action filed January 31, 2022.  In particular Applicant is thanked for addressing some of the Drawing, Specification, and Claim Objections; however, a drawing issue remains.  Please refer to the appropriate sections, below.
Similarly, Applicant is thanked for amending claims 10 to eliminate the repetition of “the booth”.  Accordingly, the 35 USC §112(d) Rejection has been withdrawn.

The remarks and arguments have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.
Regarding the rejection of claims 1 – 5, 7 – 10, 11 – 15, 21 and 23 under Wälti (US 6,264,547) in view of Houdek (US 2,693,749), Applicant remarks that Walti discloses air circulation channel 21 which only circulates air within interior la, but does not draw air into interior la from the outside environment or exhaust air to the outside environment. Exhaust channel 22 only exhaust air from the interior 1a, but does not draw air interior la from the outside environment. Fresh air channel 23 draws air into interior la from the outside environment, but does not exhaust any air from interior la to the outside environment. These combinations of features are not disclosed or suggested by the cited references. Applicant therefore requests that all 103 rejections be withdrawn. Houdek does not cure these deficiencies
The examiner respectfully agrees that Walti does not disclose the amended claim 1, which now recites “a first air handling system for drawing air from the ambient environment outside of said housing into an interior volume of said housing… and exhausting the air from said interior volume of said housing to the ambient environment outside of said housing”.  Walti lacks wherein the first air handling system comprises an exhaust fan; rather disclosing:
a first air handling system comprising a fresh air fan (23a) which draws outside air (via 23c) and supplies it into interior 1a; and a recirculating fan (21a) which draws room air from interior 1a, and recirculates room air into interior 1a (in order to efficiently dry a car: col 9, lns 15 – 24); and
a second air handling system comprising an exhaust fan (22a). 
Regarding the rejection of claims 1 – 5, 7 – 10, 11 – 15, 21 and 23 under Wälti (US 6,264,547) in view of Houdek (US 2,693,749), Applicant remarks that Claim 1 is amended to recite that “the movable tool comprises a hood and a drying unit…Neither Walti nor Houdek does not disclose, suggest, teach, or provide motivation for a movable tool that includes a drying unit.”
The examiner respectfully notes that while Walti does not explicitly recite wherein the movable tool (31) comprises a hood and a drying unit, Walti discloses the following:
The “holding system”  of Walti (analogous to the claimed “sledge”; fig 4: (31); col 9, lns 31 – 42) is mounted on rails (33) close to the ceiling (3), wherein a rotatable part comprises lighting units (36) and a mounting portion (37) for an infra-red heating or an air exhausting / supplying element. While Walti does not explicitly stated that the infra-red heating unit is a “drying unit”, Walti discusses a “drying or baking step” (col 4, ln 63 – col 5, ln 31) which follows a spraying step. 
Additionally, Walti teaches:
“it is possible to suck exhaust air from a certain preferred region of the room. In order to connect an exhaust box and its exhaust conduit displaceable in one direction to a stationary air propulsion device, optionally a flexible hose connection, but preferably a sealed slider arrangement is provided. (col 3, lns 46 - 58)
 “An embodiment of the spraying booth comprising an exhaust box arranged above the bottom of the booth together with an electric heating unit can be built as an installation element” (col 5, lns 35 - 39)
“It is also possible to have only one (exhaust, suction) channel portion stationary, instead of two separated channel or conduit portions installed stationarily … but to form the other channel with a suction or output opening being displaceable substantially over the whole room region. This means that in the case of a spraying booth, as described above, which has a suction opening in a displaceable exhaust box, a stationary suck-off arrangement could be provided in addition to this exhaust box. For example, either an aerial exhaust suction according to the prior art or a linear exhaust suction, particularly in at least one edge region between a lateral wall and the bottom, could be provided. The stationary exhaust arrangement would convey the less charged room air, while the displaceable suction opening is arranged in the respective actual working area to convey the heavily charged air. (col 6, lns 49 - 67)
Respectfully, while the examiner agrees that Walti does not explicitly state that the holding system comprises an (exhaust) hood and a drying unit, upon reading the disclosure of Walti et al, a person having ordinary skill in the art would have recognized the desirability of providing the sliding carriage (fig 4) with a manually displaceable suction opening (in order to suck exhaust air from a certain preferred region of the room) and an exhaust element together with electric heating unit.

Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both “a heater” (fig 2) and an element, adjacent fan (18).  

    PNG
    media_image1.png
    506
    1056
    media_image1.png
    Greyscale

In lieu of adding an element into figure 1, please amend the November 29, 2021 figure reference character 2 leader line  so that it identifies the element downstream from the fan (18), and not the fan (18), as recommended, above right.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  The purpose of the abstract is to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure.
It is respectfully noted that the Abstract recites details which are not in the specification or claims, such as:
an air extraction tool,
a pressurized plenum,
for removing debris and particulate from a sealed application area located adjacent the vehicle being repaired; and
the tooling
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
In re Claim 1, the limitation “a movable tool” in line 11 is unclear due to the antecedence of “a movable tool” in line 7.  For purposes of examination, line 11 has been understood as if to read, “said exhaust duct, and [[a]] said  movable tool in fluid communication with said exhaust duct,”
In re Claim 25, the limitation “movable tool” in line 8 is unclear due to the antecedence of “a movable tool” in line 7.  For purposes of examination, “movable tool” has been understood as if to read, “said movable tool”.
Claim Interpretations
In accordance with the Applicant initiated interview on October 7, 2022, Claim 1, has been interpreted as:
a first air handling system for drawing air from the ambient environment outside of said housing into an interior volume of said housing, said first air handling unit drawing …; and 
a second air handling system in fluid communication with a movable tool, said second air handling system for drawing air from …

The following is a quotation of pre-AIA  35 U.S.C. §112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when pre-AIA  35 U.S.C. §112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. §112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. §112, sixth paragraph. The presumption that the claim limitation is interpreted pre-AIA  35 U.S.C. §112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. §112, sixth paragraph. The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. §112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under pre-AIA  35 U.S.C. §112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under pre-AIA  35 U.S.C. §112, sixth paragraph, except as otherwise indicated in an Office action.
In re Claim 25: this application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under pre-AIA  35 U.S.C. §112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are “an elongated mounting element”.
an elongated mounting element engaged with said sledge;
said movable tool is engaged with said mounting element; 
said movable tool is movable up and down along the length of said mounting element and rotating 360 degrees about said mounting element.
Because this/these claim limitation(s) is/are not being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification (page 11, lines 19 – 24 and page 12, lines 11 – 15) as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1 – 5, 7 – 10, 21, 22 and 251 are rejected under 35 U.S.C. §103 as being unpatentable over Wälti (US 6,264,547)2, in view of Rogers (US 6,383,242), in view of Kirk (GB 2,424,064), in view of Ball (GB 2,053,037).
In re Claims 1 – 5, and 7 – 9, Wälti discloses a vehicle collision repair booth (fig 2: (1a)) comprising: 
a housing (1), 
said housing comprises a ceiling (3) and at least one rigid wall (4) defining an area for spraying an object, 
It has been understood that a housing comprises booth (1), as a control unit (29) is located exteriorly to the booth; the control unit controlling motors, and comprising a detection device (29a), (col 9, lns 8 – 14, 24 – 25)
a first air handling system (23a/22a) for drawing air (via (23c)) from the ambient environment outside of said housing (col 8, lns 50 – 53) into an interior volume (1a) of said housing, drawing that air across and past a vehicle (col 4, lns 27 – 50) undergoing collision repair, and exhausting the air (via (22a)) from said interior volume of said housing to the ambient environment outside of said housing; 
said first air handling system (fig 2: (22a/23a)) comprises an air intake (supply air) duct ((23) proximal (23c)), 
said first air handling system further comprises a fan (fig 2: (23a)) in fluid communication (upstream) with said air intake duct (23) and a plenum3 ((23) proximal (23a)) in fluid communication with said fan,
said first air handling system (22a/23a) further comprises an air exhaust duct (22) and a filter (15b), wherein the filter (15b) is in fluid communication with said air exhaust duct (22) (via (15c)), and
said first air handling system (22a/23a) further comprises an exhaust fan (22a) located within said air exhaust duct (22) and said filter (15b) is in fluid communication with said air exhaust duct and said exhaust fan, wherein said filter is configured to filter air that has passed through said housing (1a) (as can be seen in figure 2),
a second air handling system (col 9, lns 38 – 39: “an exhausting or air supplying element) in fluid communication with a movable tool (fig 4) for drawing air from said interior volume (apparent) of said housing into said movable tool (col 8, lns 47 – 50), 
As the exhausting element is located within said interior volume, it would draw air from said interior volume.
wherein said second air handling system comprises: 
an exhaust duct (apparent, as the exhausting element comprise some sort of duct) (col 9, lns 38 - 39) and
[[ a ]] said movable tool (fig 4: heating unit… exhausting element, attached to mounting portion (37); col 9, lns 32 – 43) in fluid communication with said exhaust duct, 
wherein said movable tool includes a drying unit (“portion (37) serves, for example, for mounting an infra-red heating unit” and has been understood to disclose a drying unit (col 6, lns 37 – 64; col 7, lns 1 – 8; col 9, lns 32 – 43), 
wherein said movable tool (fig 4: (37)) is engaged with a sledge (annotated, below) by an elongated mounting (34/35) (col 9, lns 31 – 35), wherein said mounting is positioned vertically downward from said sledge (“an aerial exhaust suction according to the prior art” col 6, lns 58 – 59; an exhausting … element” col 9, lns 38 – 39),

    PNG
    media_image2.png
    235
    570
    media_image2.png
    Greyscale


wherein said movable tool is movable up and down along the length of said mounting (34/35) and rotating 360 degrees about said mounting (col 9, ln 32 – 33: “a part rotatable about a vertical axis of rotation (34)”),
wherein said exhaust duct (col 9, ln 39: at the “exhausting element”, apparent) comprises a movable duct (apparent)4, 
wherein said movable tool (fig 4; tool attached to portion (37)) is carried by a sledge (annotated, above) (col 9, lns 32 – 43), wherein said sledge is movable in relation to a carriage (32)5, and
wherein the carriage (32) is movably engaged (“sliding carriage”) with at least one elongated rail (fig 4: (33)), wherein the elongated rail permits the carriage to move from side to side within said housing.6 
Regarding the recitation “a vehicle collision repair booth”:
the recitation “for a vehicle collision repair booth” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention's limitations. Thus, the preamble of the claim(s) is not considered a limitation and is not significant to claim construction.
Wälti lacks wherein:
the second air handling system comprises a fan in communication with the exhaust duct,
said second air handling system for exhausting (air) from said interior volume of said housing to the ambient environment outside of said housing,
the movable tool (37) includes a hood, 
the movable tool (37) and a movable conduit are engaged with the sledge (annotated, fig 4, above)
the movable tool is movable up and down along the length of said mounting (34/35);
the exhaust duct comprises said movable conduit and a static duct in communication with said hood and an exhaust outlet7; and
the movable tool (fig 4: (37)) and said movable conduit are engaged with the sledge (annotated, above);
the movable tool (fig 4: (37)) and said movable conduit is engaged with the sledge by said mounting (34/35)8; and
the drying unit is located within said hood9.
Rogers et al teaches a mobile enclosure unit (fig 5), comprising:
a housing ((12/14), col 3, lns 11 – 15); 
a first air handling system (70) for drawing air from the ambient environment outside of said housing (apparent) into an interior volume (16) of said housing and exhausting the air towards an ambient environment (col 1, lns 57 – 67); and 
a second air handling system (84) in fluid communication with a movable tool (annotated, below) (col 5, lns 11 – 16) for drawing air from said interior volume (16) of said housing into movable tool and exhausting from said interior volume of said housing to the ambient environment outside of said housing (apparent),

    PNG
    media_image3.png
    570
    621
    media_image3.png
    Greyscale

wherein said second air handling system (84) comprises:
an exhaust duct (82) and a fan (within (84)) in communication with the exhaust duct, 
the exhaust duct (82) comprises said movable conduit (82) and a static duct (80) in communication the movable tool, and 
the movable tool (col 2, lns 42 – 43; 50 – 51) in fluid communication with said exhaust duct.
Regarding the limitations:
wherein the second air handling system comprises a fan, and exhaust(s) from said interior volume of said housing to the ambient environment outside of said housing,
as Rogers et al teaches that the first air handling unit comprises "the exhaust system includes ... a suction unit such as a fan or vacuum pump connected to the filter unit for drawing air from the chamber through the intake passageway and filter unit, the suction unit having an outlet for exhaust of filtered air out of the enclosure (col 1, lns 57 – 67), it is apparent that the second air handling unit comprises a fan or vacuum pump, and exhaust(s) from said interior volume of said housing to the ambient environment outside of said housing.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system of Walti as taught by Rogers et al, such that: 
the second air handling system comprises a fan in communication with the exhaust duct,
the fan exhausts air from the interior volume of said housing to the ambient environment outside of said housing, 
the exhaust duct comprises said movable conduit and a static duct in communication with said tool and an exhaust outlet
for the benefit of providing a worker selective suction application, independent of a primary exhaust/suction system, thereby reducing or eliminating airborne matter from contaminating the environment. 
Kirk teaches a repair apparatus for a vehicle (figs 1 – 17), comprising:
an air handling system (fig 1: (4)) in fluid communication with a movable tool (2) (pg 16, ln 19 – pg 17, ln 8),  for drawing air from an interior volume of a housing (“spraybooth or finish workstation” (pg 4, lns 5 – 6)) into the movable tool (fig 7) and exhausting from said interior volume of said housing (via (40)) to the ambient environment outside of said housing (pg 4, ln 20), wherein 
said air handling system comprises an exhaust duct (8) and a fan (pg 12, ln 8: “not illustrated”) in communication with said exhaust duct, and [[a]] said movable tool (2) in fluid communication with said exhaust duct (8), wherein 
said movable tool (2) includes a hood (6) and a drying unit (80) (pg 15, lns 13 – 14), wherein 
said movable tool (2) and a movable conduit (8) are engaged with a movable support means (12) by an elongated mounting (14), wherein 
said mounting (14) is positioned vertically (via (18/22): pg 9, lns 20 – 24) from said movable support means (12),
said movable tool (2) is movable up and down along the length of said mounting (via (18/22): pg 9, lns 20 – 24) and rotating 360 degrees about said mounting (page 10, lns 6 – 14);
the exhaust duct (8) comprises said movable conduit (8) and a static duct (proximal (4)) in communication with said hood (6) and an exhaust outlet10 (downstream (4));
said movable tool (2) and said  movable conduit (8) are engaged with said movable support means; and
said movable tool (2) and said movable conduit (8) are engaged with said movable support means by said mounting (14)11.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the exhausting device of Walti as taught by Kirk, such that the system comprises an (second) air handling system fan and exhaust duct in communication with the exhausting device; 
said (second) air handling system for exhausting air from said interior volume of said housing to the ambient environment outside of said housing, said (second) air handling system comprising an exhaust duct;
the movable tool includes a hood, a drying unit located within said hood and a movable conduit are engaged with a movable support means;
the movable tool is movable up and down along the length of said mounting;
the exhaust duct comprises said movable conduit and a static duct in communication with said hood and an exhaust outlet12; and
the movable tool (fig 4: (37)) and said movable conduit are engaged with the movable support means; and
the movable tool (fig 4: (37)) and said movable conduit is engaged with the movable support means by said mounting (34/35)13;
for the benefit of accurately positioning the hood, during paint spraying or drying, thus locally removing and containing any gases created during curing.
Please note that the proposed system would yield wherein:
the movable tool includes a hood, a drying unit located within said hood and a movable conduit are engaged with the sledge;
the movable tool and said movable conduit are engaged with the sledge; and
the movable tool and said movable conduit is engaged with the sledge by said mounting.
Regarding the limitation of wherein the movable tool is movable up and down along the length of said mounting, such a technique is known in the arts; provided as evidence is Ball.
Ball teaches a device for manipulating and operating portable tools (Abstract) including a carriage (overhead gantry beam (1)), which moves on fixed rails (3, 4) perpendicular to the axis of the beam, comprising:
a movable tool (pg 1, lns 126 – 129) engaged with a sledge (5) by an elongated mounting (6), wherein
said mounting (fig 1, annotated below) is positioned vertically downwardly from said sledge (5), and wherein 
said movable tool is movable up and down (fig 2: “Z”) along the length of said mounting and rotating 360 degrees about said mounting (pg 2, lns 5 – 9).

    PNG
    media_image4.png
    474
    923
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the movable tool mounting of Wälti as taught by Ball, such that the mounting is movable up and down along the length of said mounting, such that tools can be precisely controlled in any one or more of three orthogonal directions, with minimal intrusion into the workspace by the mounting, simplifying user operation. 
The proposed system would yield a vehicle collision repair booth comprising:
a housing; 
a first air handling system for drawing air from the ambient environment outside of said housing into an interior volume of said housing, drawing that air across and past a vehicle undergoing collision repair, and exhausting the air from said interior volume of said housing to the ambient environment outside of said housing; and 
a second air handling system in fluid communication with a movable tool for drawing air from said interior volume of said housing into movable tool and exhausting from said interior volume of said housing to the ambient environment outside of said housing, wherein said second air handling system comprises:
an exhaust duct and a fan in communication with said exhaust duct, and 
[[a]] said movable tool in fluid communication with said exhaust duct, wherein 
said movable tool includes a hood and a drying unit, wherein 
said movable tool and a movable conduit are engaged with a sledge by an elongated mounting, wherein 
said mounting is positioned vertically downwardly from said sledge, wherein 
said movable tool is movable up and down along the length of said mounting and rotating 360 degrees about said mounting;
and wherein
said exhaust duct comprises said movable conduit and a static duct in communication with said hood and an exhaust outlet; and wherein
said movable tool and movable conduit are engaged with said sledge by said mounting that is engaged with said sledge, wherein said sledge is movable in relation to a carriage.
In re Claim 10, the proposed system has been discussed above (In re Claim 1), wherein the proposed combination yields the sledge (Wälti, annotated above; Ball (5)) permits the movable tool and movable conduit to move from the front to the rear within the housing, wherein said movable tool is movable up and down along said mounting and rotating 360 degrees about said mounting (Ball (figs 2, 3)). 
In re Claims 21 and 22, the proposed system has been discussed above (In re Claim 1), wherein Wälti discloses wherein said drying unit comprises a heater (“lighting units 36 as well as heating elements… an infra-red heating unit” have been understood to disclose a drying unit that comprises a heater (col 6, lns 37 – 64; col 7, lns 1 – 8; col 9, lns 32 – 43)).  Provided as evidence that such a technique is known in the arts is Kirk.
Kirk teaches wherein the movable tool includes a hood (6) and a drying unit (fig 16: (82, 84)), the drying unit comprises a heater (pg 15, ln 9), and said drying unit (82, 84) is located within said hood (as seen in figs 14 – 16; pg 20, lns 16 – 17; pg 7, lns 4 - 12).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the proposed system as taught by Kirk, such that the movable tool comprises a hood-mounted heater drying unit, for the benefit of providing a focused control of environment conditions at a worksite, particularly so that coatings can be effectively applied if temperatures are below 15oC.
In re Claim 25, see above In re Claims 1 and 8, wherein Wälti discloses a vehicle collision repair booth (fig 2: (1a)) comprising: 
a housing (1), 
a first air handling system (23a/22a) for drawing air (via (23c)) from the ambient environment outside of said housing (col 8, lns 50 – 53) into an interior volume (1a) of said housing, drawing that air across and past a vehicle (col 4, lns 27 – 50) undergoing collision repair, and exhausting the air (via (22a)) from said interior volume of said housing to the ambient environment outside of said housing; 
said first air handling system (fig 2: (22a/23a)) comprises an air intake (supply air) duct ((23) proximal (23c)), 
said first air handling system further comprises a fan (fig 2: (23a)) in fluid communication (upstream) with said air intake duct (23) and a plenum14 ((23) proximal (23a)) in fluid communication with said fan,
said first air handling system (22a/23a) further comprises an air exhaust duct (22) and a filter (15b), wherein the filter (15b) is in fluid communication with said air exhaust duct (22) (via (15c)), and
said first air handling system (22a/23a) further comprises an exhaust fan (22a) located within said air exhaust duct (22) and said filter (15b) is in fluid communication with said air exhaust duct and said exhaust fan, wherein said filter is configured to filter air that has passed through said housing (1a) (as can be seen in figure 2),
a second air handling system (col 9, lns 38 – 39: “an exhausting … element) in fluid communication with a movable tool (fig 4; tool attached to portion (37)) for drawing air from said interior volume (apparent) of said housing into said movable tool (col 8, lns 47 – 50); 
As the exhausting element is located within said interior volume, it would draw air from said interior volume.
a carriage (32) engaged with said housing (1) (via rails (33)); 

    PNG
    media_image2.png
    235
    570
    media_image2.png
    Greyscale

a sledge (annotated, above) engaged with said carriage (32); 
an elongated mounting element (34/35) (col 9, lns 31 – 35) engaged with said sledge and positioned vertically downwardly (below) from said sledge; 
wherein said movable tool (37) is engaged with said mounting element (34/35); and 
wherein said movable tool (37) is movable up and down along the length of said mounting element and rotating 360 degrees about said mounting element (col 9, ln 32 – 33: “a part rotatable about a vertical axis of rotation (34)”).
Wälti lacks wherein said second air handling system in fluid communication with a movable tool for drawing air from said interior volume of said housing into said movable tool comprises:
 exhausting from said interior volume of said housing to the ambient environment outside of said housing. 
Kirk teaches a repair apparatus for a vehicle (figs 1 – 17), comprising:
an air handling system (fig 1: (4)) in fluid communication with a movable tool (2) (pg 16, ln 19 – pg 17, ln 8),  for drawing air from an interior volume of a housing (“spraybooth or finish workstation” (pg 4, lns 5 – 6)) into the movable tool (fig 7) and exhausting from said interior volume of said housing (via (40)) to the ambient environment outside of said housing (pg 4, ln 20), wherein 
said air handling system comprises an exhaust duct (8) and a fan (pg 12, ln 8: “not illustrated”) in communication with said exhaust duct, and [[a]] said movable tool (2) in fluid communication with said exhaust duct (8), wherein 
an elongated mounting element (14) is engaged with a movable support means (12) and positioned vertically (via (18/22): pg 9, lns 20 – 24) from said movable support means (12), wherein
said movable tool (2) is engaged with said mounting element (14); and wherein
said movable tool (2) is movable up and down along the length of said mounting element (via (18/22): pg 9, lns 20 – 24) and rotating 360 degrees about said mounting element (page 10, lns 6 – 14).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the exhausting device of Walti as taught by Kirk, such that the second air handling system comprises a fan and exhaust duct in fluid communication with the movable tool for drawing air from said interior volume of said housing into movable tool and exhausting from said interior volume of said housing to the ambient environment outside of said housing for the benefit of removing and containing any gases created during vehicle repairs, improving user safety.

Claims 11, 12, 14, 15, 23 and 24 are rejected under 35 U.S.C. §103 as being unpatentable over Wälti (US 6,264,547)15, in view of Kirk (GB 2,424,064).
In re Claims 11, 12, 14, 15, 23 and 24, Wälti  discloses a vehicle collision repair booth (figs 2, 4) comprising: 
a housing (1); 
an air handling system (22a) for drawing air from an interior volume (1a) of said housing into a movable tool (37) and exhausting from said interior volume of said housing to the ambient environment (via (22c)) outside of said housing; 
(Element (37) has been understood to comprise a movable tool ("mounting portion 37 serves, for example, for mounting an infra-red heating unit or, optionally, of an exhausting or air supplying element." (col 9, lns 35 – 38)).
As the” exhausting element” of the movable tool operates within said interior volume (1a), and the air handling system (22a) draws air into said interior volume and then exhausts it (via (22c)) from said interior volume, the air handling system (22a) draws air from an interior volume of said housing into the movable tool (37) (the exhausting element) and exhausting from said interior volume of said housing to the ambient environment outside of said housing. 
said movable tool (37) comprising “an exhausting element” (col 9, ln 38) in fluid communication with said air handling system (22a) and a drying unit (“an infra-red heating unit”; col 9, ln 37), 
wherein said movable tool (37) is in fluid communication with an exhaust duct (15), 
In that the tool “exhausting element” is located within the interior volume (1a), and air from within the interior volume is drawn into exhaust duct (15), the tool “exhausting element” is in fluid communication with the exhaust duct (15).
wherein said movable tool (37) is engaged with a sledge (annotated, below) by an elongated mounting ((34/35); col 9, ln 33), 

    PNG
    media_image2.png
    235
    570
    media_image2.png
    Greyscale

wherein said mounting (34/35) is positioned vertically downwardly (col 9, ln 33) from said sledge (as seen in fig 4), 
wherein said movable tool (37) is movable up and down (as carriage (32) slides up and down rails (33)) along the length of said mounting (34/35) and rotating 360 degrees (col 9, ln 33) about said mounting,
wherein said sledge (annotated, above) is movable in relation to a carriage (32), wherein the carriage is movably engaged with at least one elongated rail (33)16;
wherein the elongated rail (33) permits the carriage (32) to move from side to side within said housing, and wherein the sledge permits the movable tool (37) to move from the front to the rear within the housing17; and
wherein said drying unit comprises a heater (fig 4: lighting units (36), heating unit… exhausting element, attached to mounting portion (37)) have been understood to disclose a drying unit comprising a heater (col 6, lns 37 – 64; col 7, lns 1  - 8; col 9, lns 32 – 43))18. 
Wälti lacks wherein:
said movable tool (37) comprising a hood;
said exhaust duct (15) comprises a movable conduit and a static duct in communication with said hood and the exhaust outlet (22c)19;
said sledge permits the movable tool (37) and a movable conduit to move from the front to the rear within the housing20; and
said drying unit is located within said hood21.
Kirk teaches a repair apparatus for a vehicle (figs 1 – 17), comprising:
an air handling system (fig 1: (4)) comprising an exhaust duct (8) and a fan (pg 12, ln 8: “not illustrated”) in communication with said exhaust duct, and a movable tool (2) in fluid communication with said exhaust duct (8), wherein 
said movable tool (2) includes a hood (6) and a drying unit (80) (pg 15, lns 13 – 14), wherein 
said movable tool (2) and a movable conduit (8) are engaged with a movable support means (12) by an elongated mounting (14), wherein 
said mounting (14) is positioned vertically (via (18/22): pg 9, lns 20 – 24) from said movable support means (12), and wherein 
said movable tool (2) is movable up and down along the length of said mounting (via (18/22): pg 9, lns 20 – 24) and rotating 360 degrees about said mounting (page 10, lns 6 – 14);
the exhaust duct (8) comprises a movable conduit (8) and a static duct (proximal (4)) in communication with said hood (6) and an exhaust outlet (downstream (4)); 22 and
said movable support means (12) permits the movable tool (37) and the movable conduit (8) to move from the front to the rear within the housing23; and
said drying unit (fig 16: (82, 84) comprising a heater (pg 15, ln 9) is located within said hood (6) (figs 14 – 16; pg 20, lns 16 – 17; pg 7, lns 4 - 12).24
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the proposed system as taught by Kirk, such that the movable tool comprises a hood-mounted heater drying unit, for the benefit of providing a focused control of environment conditions at a worksite, particularly so that coatings can be effectively applied if temperatures are below 15oC.
Please note that the proposed system would yield wherein:
the movable tool includes a hood, a drying unit located within said hood and a movable conduit are engaged with the sledge;
the movable tool and said movable conduit are engaged with the sledge; and
the movable tool and said movable conduit is engaged with the sledge by said mounting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of particular interest is Hambleton et al (US 5,716,267), who discloses an exhaust booth comprising:
a housing (12), an air handling system (50) for drawing air from an interior volume (34) of said housing into a movable tool (16) and exhausting from said interior volume of said housing to the ambient environment (via (52)) outside of said housing; 
said movable tool (16) (col 5, lns 12 – 16) comprising a hood (40) in fluid communication with said air handling system (50) and a drying unit (64) (col 4, lns 24 – 37),
Due to operation of fan (64), volume flow rate at the hood (40) is relatively greater than volume flow rate within the interior volume (34), such that it would function as a “drying unit,”
wherein said movable tool is in fluid communication with an exhaust duct (62), 
wherein said movable tool is engaged with an upper baffle (fig 3: (32)) (col 5, lns 16 – 18) by an elongated mounting, wherein said mounting is positioned vertically downwardly from said baffle, and wherein said movable tool is movable up and down along the length of said mounting and rotating 360 degrees about said mounting (col 4, lns 37 – 42).
Of particular interest is Karlsson (US 5,133,691) who discloses an area (2) comprising an air handling system (13) and a movable tool (1) in fluid communication with said air handling system, wherein said movable tool comprises a hood in fluid communication with an exhaust duct (6) wherein said movable tool is engaged by a mounting (5), and wherein said movable tool is movable up and down along said mounting and rotating 360 degrees about said mounting (via arm members 8 - - 11).
Of particular interest is Nilsson et al (US 4,416,068) who discloses a vehicle collision repair booth (fig 1) comprising: 
a housing (1); 
a first air handling system for drawing air (fig 2: (5)) from the ambient environment outside of said housing into an interior volume of said housing, drawing that air across and past a vehicle (fig 2: “B”) undergoing collision repair, and exhausting the air (fig 2: (6)) from said interior volume of said housing to the ambient environment outside of said housing (col 3, lns 18 – 20; col 5, lns 25 – 32, 55 – 62); 
a second air handling system (figs 9, 11: (46)) in fluid communication with a movable tool (figs 8, 9, 11 – 13: (19)) for drawing air from said interior volume of said housing into movable tool (col 5, ln 63 – col 6, ln 14);
a carriage (fig 7: (29a)) engaged with said housing; 
a sledge (fig 8: (29)) engaged with said carriage (col 4, lns 51 – 64); 
an elongated mounting element (“vertical axis”) engaged with said sledge (via (126, 127)) and positioned vertically downwardly (within 126, 127, as seen in figs 12, 13) from said sledge (col 8, ln 44 – col 9, ln 4);
wherein said movable tool (19) is engaged with said mounting element (elements are within 126, 127).
Of particular interest is Simms et al, who teaches an exhaust system (figs 1 – 3: (10)) for fume extraction from a work area, comprising an air handling system (fan (20)) (col 4, lns 1 – 6) in fluid communication with a movable tool (34) (col 4, lns 43 – 44) for drawing air from a work area into said movable tool and exhausting from said work area to the ambient environment outside (col 4, lns 6 – 9), wherein the air handling system comprises an exhaust duct and a fan (20) in communication with said exhaust duct, and 
said movable tool (34) is in fluid communication with said exhaust duct (14), wherein said movable tool includes a hood (fig 1: (12)), wherein: 
said movable tool (34) and a movable conduit (14) are engaged with a conveyance means (22) by a mounting (32), wherein 

    PNG
    media_image5.png
    503
    511
    media_image5.png
    Greyscale

said movable tool (34) is movable up and down along the length of said mounting (32) and rotating about said mounting (32) (col 4, lns 13 – 42); wherein
said movable conduit and a static duct (exhaust duct, annotated below) are in communication with said hood (12) and an exhaust outlet (downstream of fan (20)); and wherein
said movable tool (34), said exhaust duct, and said movable conduit (14) are engaged with said conveyance means (22) by said mounting (32).
Of particular interest is Weichmann et al (US 4,318,337) who discloses a fume capture system comprising  air handling system (13) and a movable tool (figs 5 – 7) in fluid communication with said air handling system, wherein said movable tool comprises a hood (1) in fluid communication with an exhaust duct (10) wherein said movable tool is engaged by a mounting (24/22/17), and wherein said movable tool is movable up and down along said mounting and rotating 360 degrees about said mounting (as seen in the figures).

    PNG
    media_image6.png
    597
    375
    media_image6.png
    Greyscale



Contact Information

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – Th; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note: the claims have been examined in order of dependency, not in numerical order.  Additionally, claims 6 and 16 – 20 have been cancelled by Applicant.
        
        2 Please note that the interpretation of Walti’s disclosure in the rejection of Claim 1, its dependent claims, and Claim 25 is different than the interpretation of Walti’s disclosure in the rejection of Claim 11 and its dependent claims.
        3 The “a plenum” has been interpreted as “a plenum for air intake”.
        
        4 Claim 7
        5 Claim 8
        6 Claim 9
        7 Claim 7
        8 Claim 8
        9 Claim 24
        10 Claim 7
        11 Claim 8
        12 Claim 7
        13 Claim 8
        14 The “a plenum” has been interpreted as “a plenum for air intake”.
        
        15 Please note that the interpretation of Walti’s disclosure in the rejection of Claim 1 and its dependent claims, and Claim 25 is different than the interpretation of Walti’s disclosure in the rejection of Claim 11 and its dependent claims
        16 Claim 14
        17 Claim 15
        18 Claim 23
        19 Claim 12
        20 Claim 15
        21 Claim 24
        22 Claim 12
        23 Claim 15
        24 Claim 24